Appeal Dismissed and Memorandum Opinion filed June 14, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00299-CV

                        OSCAR L. SUAREZ, Appellant
                                         V.
                        JESSICA C SUAREZ, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-68142

                 MEMORANDUM                      OPINION
      This is an attempted appeal from a protective order signed November 2, 2017.
No post-judgment motion was filed.

      The notice of appeal must be filed within 30 days after the judgment is signed
when no timely post-judgment motion is filed. See Tex. R. App. P. 26.1. The thirtieth
day after the judgment was signed was Saturday, December 2, 2017. If the day by
which an act must be done is a Saturday, Sunday, or legal holiday, the deadline is
extended to the end of the next day that is not a Saturday, Sunday, or legal holiday.
Tex. R. Civ. P. 4.1(b). Accordingly, appellant’s notice of appeal was due by
Monday, December 4, 2017. However, appellant did not file his notice of appeal
until April 13, 2018.

      A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by Rule 26.1,
but within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Rule 26.3.

      A court of appeals lacks jurisdiction to hear an appeal that was not timely
perfected. When the court lacks jurisdiction, it must dismiss the appeal. See Baker
v. Baker, 469 S.W.3d 269, 272 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

      On May 11, 2018, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for lack of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

      The appeal is dismissed for lack of jurisdiction.



                                   PER CURIAM



Panel consists of Justices Boyce, Christopher, and Busby.




                                          2